DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The status of the claims for this application is as follows.  
Claims 1-20 are currently pending.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/11/2021 and 03/07/2022 was considered by the examiner.

Drawings
The drawings were received on 08/19/2021.

Claim Objections
Claim 12 is objected to because of the following informalities:  claims 12 and 14 recite "the spring projections" however, no antecedent basis for "spring projections". To advance prosecution, "Spring projections" will be treated as --the radially inward-extending projections-- because there is antecedent basis for "radially inward-extending projections". 
  Appropriate correction is required.
The claims are being interpreted as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 8-11, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiberghien et al. (US 2015/0001844), (hereinafter, Tiberghien) in view of Jennings (US 9255453).

Re Clm 1: Tiberghien discloses a fluid coupling (quick coupling for male and female fluid connectors, abstract) comprising: a male coupling (male element 20, Figs. 1, 3) defining a longitudinal axis (axis X20, Fig. 3) and a circumferential recess (channel 228, Fig. 1) facing radially outward (see channel 228 facing radially outward from axis X20, Fig. 1 ); a female coupling (female element 10 including body 102, drive ring 170, and safety ring 150, Figs. 1, 3, 9) defining an internal space (space adjacent to front face 108, Figs. 1, 3) configured to receive a portion of the male coupling (space adjacent to front face 108 receives a portion of male element 20, para. 0061, see also Fig. 3), the female coupling including an end portion (front face 108, Figs. 1, 3) with extending projections (teeth 156, Figs. 1, 7); and a collar (ring 130, Fig. 9) defining a central open space (mouth E10, Fig. 1 ). the collar engaged with the female coupling and slidable thereon (pins 178 on drive ring 170 movably engage holes 138 in ring 130, para. 0067, para. 0093) between: an unlocked end of travel position (uncoupling position, Fig. 6, para. 0098) and a locked end of travel position (coupled position, Fig. 4, para. 0094), the collar including radially inward-extending projections (teeth 136, Fig. 1; teeth 136 extend radially inwardly, para. 0061 ), wherein, while the male coupling is coupled with the female coupling and the collar is in the locked end of travel position, the radially inward-extending projections of the collar are releasably seated in the circumferential recess of the male coupling (teeth 136 are releasably seated in channel 228 when in a coupled position, Fig. 3). 
Tiberghien fails to disclose a collet structure with radially inward-extending projections, an unlocked end of travel position in which the collet structure is longitudinally extending outside of the central open space of the collar and a locked end of travel position in which the collet structure is within the central open space of the collar; the radially inward-extending projections of the female coupling are releasably seated in the circumferential recess of the male coupling. 
Jennings is in the field of fluid connectors (connector assembly for joining together and sealing sections of pipe, abstract) and teaches a collet structure (collets 19, Fig. 1) with radially inward-extending projections (ribs 15, Figs. 1, 4 ), an unlocked end of travel position in which the collet structure is longitudinally extending outside of the central open space of the collar (collets 19 extend outside the central opening of the sliding sleeve 13, see Fig. 1) and a locked end of travel position in which the collet structure is within the central open space of the collar (collets 19 are located within sliding sleeve 13 in the locked position, see Fig. 4 ); the radially inward-extending projections of the female coupling are releasably seated in the circumferential recess (grooves 16, Fig. 1) of the male coupling (ribs 15 are seated within grooves 16, Fig. 4 ), for the purpose of providing a means to allow the female connector to exert a compression force onto the male component in order to further secure the connection.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Tiberghien, to have had a collet structure with radially inward-extending projections, an unlocked end of travel position in which the collet structure is longitudinally extending outside of the central open space of the collar and a locked end of travel position in which the collet structure is within the central open space of the collar; the radially inward-extending projections of the female coupling are releasably seated in the circumferential recess of the male coupling, as taught by Jennings, for the purpose of providing a means to allow the female connector to exert a compression force onto the male component in order to further secure the connection.
Re Clm 3: Tiberghien as modified by Jennings above, discloses the limitations that the female coupling (female element 10 including body 102, drive ring 170, and safety ring 150, Figs. 1, 3, 9) includes a radial projection (pins 178 on drive ring 170, Fig. 9) and the collar (ring 130, Fig. 9) defines a lateral slot (holes 138, Fig. 9) in which the radial projection is slidably disposed (pins 178 on drive ring 170 movably engage holes 138 in ring 130, para. 0067, para. 0093). 
Re Clm 4: Tiberghien as modified by Jennings above, discloses the limitations that the radial projection is at a first end of the lateral slot when the collar is in the unlocked end of travel position (uncoupling position, Fig. 6, para. 0098; see pin 178 at a first end of hole 138, Fig. 6), and wherein the radial projection is at a second end of the lateral slot when the collar is in the locked end of travel position (coupled position, Fig. 4, para. 0094, see pin 178 at a second end of hole 138, Fig. 4).
Re Clm 8: Tiberghien discloses a fluid coupling (quick coupling for male and female fluid connectors, abstract) comprising: a female coupling (female element 1 0 including body 102, drive ring 170, and safety ring 150, Figs. 1, 3, 9) defining an internal space (space adjacent to front face 108, Figs. 1, 3) configured to receive a portion of a male coupling (male element 20, Figs. 1, 3; space adjacent to front face 108 receives a portion of male element 20, para. 0061, see also Fig. 3), the female coupling including an end portion (front face 108, Figs. 1, 3); and a collar (ring 130, Fig. 9) defining a central open space (mouth E 10, Fig. 1 ), the collar engaged with the female coupling and slidable thereon (pins 178 on drive ring 170 movably engage holes 138 in ring 130, para. 0067, para. 0093) between: an unlocked end of travel position (uncoupling position, Fig. 6, para. 0098) and a locked end of travel position (coupled position, Fig. 4, para. 0094), the collar including radially inward-extending projections (teeth 136, Fig. 1; teeth 136 extend radially inwardly, para. 0061). 
Tiberghien fails to disclose a collet structure with radially inward-extending projections, an unlocked end of travel position in which the collet structure is longitudinally extending outside of the central open space of the collar and a locked end of travel position in which the collet structure is within the central open space of the collar. 
Jennings is in the field of fluid connectors (connector assembly for joining together and sealing sections of pipe, abstract) and teaches a collet structure (collets 19, Fig. 1) with radially inward-extending projections (ribs 15, Figs. 1, 4 ), an unlocked end of travel position in which the collet structure is longitudinally extending outside of the central open space of the collar (collets 19 extend outside the central opening of the sliding sleeve 13, see Fig. 1) and a locked end of travel position in which the collet structure is within the central open space of the collar (collets 19 are located within sliding sleeve 13 in the locked position, see Fig. 4), for the purpose of providing a means to allow the female connector to exert a compression force onto the male component in order to further secure the connection.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Tiberghien, to have had a collet structure with radially inward-extending projections, an unlocked end of travel position in which the collet structure is longitudinally extending outside of the central open space of the collar and a locked end of travel position in which the collet structure is within the central open space of the collar, as taught by Jennings, for the purpose of providing a means to allow the female connector to exert a compression force onto the male component in order to further secure the connection.
Re Clm 9: Tiberghien as modified by Jennings above, discloses the limitations that the female coupling (female element 10 including body 102, drive ring 170, and safety ring 150, Figs. 1, 3, 9) includes a radial projection (pins 178 on drive ring 170, Fig. 9) and the collar (ring 130, Fig. 9) defines a lateral slot (holes 138, Fig. 9) in which the radial projection is slidably disposed (pins 178 on drive ring 170 movably engage holes 138 in ring 130, para. 0067, para. 0093). 
Re Clm 10: Tiberghien as modified by Jennings above, discloses the limitations that the radial projection is at a first end of the lateral slot when the collar is in the unlocked end of travel position (uncoupling position, Fig. 6, para. 0098; see pin 178 at a first end of hole 138, Fig. 6), and wherein the radial projection is at a second end of the lateral slot when the collar is in the locked end of travel position (coupled position, Fig. 4, para. 0094, see pin 178 at a second end of hole 138, Fig. 4 ). 
Re Clm 11: Tiberghien as modified by Jennings above, discloses the limitations that the lateral slot (holes 138, Fig. 9). 
Tiberghien as modified by Jennings above, fails to disclose that the slot is dog bone shaped or barbell shaped. 
A bone shaped or barbell shaped slot allow for a small amount of movement, thus moving the projection into an area that prevents further axial movement and locks it into place
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Tiberghien as modified by Jennings, to have had the slot in a dog bone shaped or barbell shaped, as taught by Jennings, for the purpose of providing a means to allow a small amount of radial movement of the collar after it is axially slid into place, thus moving the projection into an area that prevents further axial movement and locks it into place.
Re Clm 16: Tiberghien discloses a fluid coupling (quick coupling for male and female fluid connectors, abstract) comprising: a male coupling (male element 20, Figs. 1, 3) having a first end portion (front face 208, Figs. 1, 3) and defining: a longitudinal axis (axis X20, Fig. 3); a circumferential recess (channel 228, Fig. 1) facing radially outward (see channel 228 facing radially outward from axis X20, Fig. 1 ); a female coupling (female element 10 including body 102, drive ring 170, and safety ring 150, Figs. 1, 3, 9) defining an internal space (space adjacent to front face 108, Figs. 1, 3) configured to receive at least the first end portion of the male coupling (space adjacent to front face 108 receives a front face 208 portion of male element 20, para. 0061, see also Fig. 3), the female coupling including an end portion (front face 108, Figs. 1, 3) with extending projections (teeth 156, Figs. 1, 7); and a collar (ring 130, Fig. 9) defining a central open space (mouth E 10, Fig. 1 ), the collar engaged with the female coupling and slidable thereon (pins 178 on drive ring 170 movably engage holes 138 in ring 130, para. 0067, para. 0093) between: an unlocked end of travel position (uncoupling position, Fig. 6, para. 0098) and a locked end of travel position (coupled position, Fig. 4, para. 0094). 
Tiberghien fails to disclose an annular groove facing longitudinally toward the first end portion, a collet structure with radially inward-extending projections, an unlocked end of travel position in which the collet structure is longitudinally extending outside of the central. open space of the collar and a locked end of travel position in which the collet structure is within the central open space of the collar; the collar comprising longitudinally extending projections configured to engage in the annular groove of the male coupling when: the male and female couplings are in a coupled configuration and the collar is in the locked end of travel position. 
Jennings is in the field of fluid connectors (connector assembly for joining together and sealing sections of pipe, abstract) and teaches an annular groove (receiving groove 60, Fig. 2) facing longitudinally toward the first end portion (receiving groove 60, Fig. 2, faces toward the end of lower joint 17 to be inserted into upper joint 11, Fig. 1 ), a collet structure (collets 19, Fig. 1) with radially inward-extending projections (ribs 15, Figs. 1, 4 ), an unlocked end of travel position in which the collet structure is longitudinally extending outside of the central open space of the collar (collets 19 extend outside the central opening of the sliding sleeve 13, see Fig. 1) and a locked end of travel position in which the collet structure is within the central open space of the collar (collets 19 are located within sliding sleeve 13 in the locked position, see Fig. 4 ); the collar comprising longitudinally extending projections configured to engage in the annular groove of the male coupling when: the male and female couplings are in a coupled configuration and the collar is in the locked end of travel position (sliding sleeve 13 includes a lower longitudinally projecting portion that engages the receiving groove 60 when lower joint 17 is inserted into upper joint 11 and sliding sleeve 13 is in the locked position, Fig. 4), for the purpose of providing a means to allow the female connector to exert a compression force onto the male component in order to further secure the connection, wherein the annular groove facing longitudinally toward the first end portion would limit the insertion depth of the collet structure to ensure consistent connections.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Tiberghien, to have had an annular groove facing longitudinally toward the first end portion, a collet structure with radially inward-extending projections, an unlocked end of travel position in which the collet structure is longitudinally extending outside of the central. open space of the collar and a locked end of travel position in which the collet structure is within the central open space of the collar; the collar comprising longitudinally extending projections configured to engage in the annular groove of the male coupling when: the male and female couplings are in a coupled configuration and the collar is in the locked end of travel position, as taught by Jennings, for the purpose of providing a means to allow the female connector to exert a compression force onto the male component in order to further secure the connection, wherein the annular groove facing longitudinally toward the first end portion would limit the insertion depth of the collet structure to ensure consistent connections.
Re Clm 18: Tiberghien as modified by Jennings above, discloses the limitations that the female coupling (female element 10 including body 102, drive ring 170, and safety ring 150, Figs. 1, 3, 9) includes a radial projection (pins 178 on drive ring 170, Fig. 9) and the collar (ring 130, Fig. 9) defines a lateral slot (holes 138, Fig. 9) in which the radial projection is slidably disposed (pins 178 on drive ring 170 movably engage holes 138 in ring 130, para. 0067, para. 0093). 
Re Clm 19: Tiberghien as modified by Jennings above, discloses the limitations that the radial projection is at a first end of the lateral slot when the collar is in the unlocked end of travel position (uncoupling position, Fig. 6, para. 0098; see pin 178 at a first end of hole 138, Fig. 6), and wherein the radial projection is at a second end of the lateral slot when the collar is in the locked end of travel position (coupled position, Fig. 4, para. 0094, see pin 178 at a second end of hole 138, Fig. 4 ). 
Re Clm 20: Tiberghien as modified by Jennings above, discloses the limitations that the lateral slot (holes 138, Fig. 9). 
Tiberghien as modified by Jennings above, fails to disclose that the slot is dog bone shaped or barbell shaped. 
A bone shaped or barbell shaped slot allow for a small amount of movement, thus moving the projection into an area that prevents further axial movement and locks it into place
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Tiberghien as modified by Jennings, to have had the slot in a dog bone shaped or barbell shaped, as taught by Jennings, for the purpose of providing a means to allow a small amount of radial movement of the collar after it is axially slid into place, thus moving the projection into an area that prevents further axial movement and locks it into place.

Allowable Subject Matter
Claims 2, 5-7, 12-15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following documents have structural features which are similar to the applicant’s claimed invention; DE-2307876-A1, EP-0340194-A1, EP-3379129-A1,  FR-360241-A, FR-2644223-A1, US-2675829-A, and US-3394950-A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES ALBERT LINFORD
Examiner
Art Unit 3679
09/08/2022



/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679